Citation Nr: 1741877	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he has an acquired psychiatric disorder that is related to his military service. Specifically, he alleges that his anxiety and panic attacks started in 1971 after he was drafted, and experienced such symptoms as a result of serving in different duty stations and in light of his fear of being sent to Vietnam.

In this regard, the Veteran's service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder. However, in his April 2013 substantive appeal, he stated that he did not say anything about his anxiety during service because the drill instructors were mean and aggressive to the point he "did not want to say not even a word."   

Furthermore, the Veteran's post-service treatment records indicate diagnoses of an acquired psychiatric disorder, including anxiety disorder and depressive disorder. (See April 27, 2010; August 25, 2014; and January 18, 2017 VA treatment records). He has also alleged that his treatment providers based such diagnoses on his military service.  However, the Veteran has not been afforded a VA examination with a medical opinion addressing the potential relationship between his current acquired psychiatric disorder and his military service. Thus, in light of his report that his anxiety symptomatology had its onset in his military service and the current diagnoses of an acquired psychiatric disorder, the Veteran must be afforded such on remand. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, the Board also finds that a remand is necessary to obtain potentially missing records. In this regard, at the November 2016 Board hearing, it was noted that additional evidence consisting of buddy statements and recent VA mental health treatment records were being accepted into the record at such time. However, while updated VA treatment records were obtained after the hearing, it does not appear that the evidence submitted at the time of the Board hearing was associated with the claims file. Moreover, the Veteran stated that he received treatment from a private doctor after his military service regarding his acquired psychiatric disorder and the record was held open for him obtain such records; however, in January 2017, the Veteran stated that he had exhausted all resources to obtain additional medical records. Nonetheless, the Veteran should be given another opportunity to submit any additional evidence in support of his claim. Furthermore, as he indicated that he began seeking treatment for his psychiatric disorder through the VA facility in McAllen, Texas, which is part of the Texas Valley Coastal Bend Health Care System, in the late 1980's, and the earliest treatment VA treatment records on file are dated in April 2002, an attempt should be made to obtain the earlier records.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claim on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the McAllen, Texas, facility dated from 1985 to April 2002.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The Veteran should also be given an opportunity to re-submit any additional evidence, including buddy statements, as identified at the time of his November 2016 Board hearing.

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder(s).  After reviewing the record, interviewing the Veteran, and conducting an examination, the examiner should offer responses to the following:

(A) Identify all of the Veteran's acquired psychiatric disorders, including anxiety and depressive disorder, that meet the DSM-5 criteria at any time since July 2009 (the date of receipt of his claim), or close in proximity thereto.  

(B) For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset in, or is otherwise related to, the Veteran's military service.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any acquired psychiatric disorder or treatment thereof.

A complete rationale should be provided for all opinions offered.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




